Citation Nr: 1424973	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  14-08 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for degenerative joint disease (DJD) left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1952 to October 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In a March 2000 Compensation and Pension (C&P) Examination, the Veteran did not mention any problems or pain in his left knee.  The examiner noted that the Veteran's blood pressure readings had been regularly recorded since 1996.  The Board notes that the claims file only contains treatment records going back to 2002.  As such, a remand is necessary to try to obtain those medical records.  

In a May 2002 VA Medical Center Battle Creek treatment report, the Veteran complained of "constant" pain in his left knee and stated he was diagnosed with DJD.  In June 2012, the Veteran complained that his left knee had been bothering him for the past three days.  In another June 2012 treatment report, the Veteran stated that his left knee pain had resolved and that he was doing well.  In an August 2013 treatment report, the Veteran stated that he injured his left knee in service when he was hit by mortar shrapnel.  He stated that the pain had gotten progressively worse.  In a September 2013 ultrasound report, it was noted that the Veteran had "degenerative changes in the lateral aspect of [the] tibiofemoral joint."  The Veteran has never had a VA examination for his left knee.  As such, a remand is necessary to provide him with one.
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Obtain copies of the complete updated VA clinical records, to include the time period from 1996 to May 2002, of all evaluations and treatment the Veteran received for his left knee.  All requests for records and their responses must be associated with the claims folder.

2. Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent, and severity of his left knee condition.  The examiner should note in the examination report that the claims folder and this remand have been reviewed.  All indicated tests and studies should be performed.  

The examiner is requested to provide a definitive opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed left knee condition is etiologically related to the Veteran's claim that he was hit by mortar shrapnel while in active service.  The examiner is also requested to comment on the lack of any knee complaints on the Veteran's March 2000 C&P examination report, and his first knee complaint, two years later, in May 2002, as well as to comment upon the September 2013 ultrasound report which noted that the Veteran had "degenerative changes in the lateral aspect of [the] tibiofemoral joint."  .  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached in a legible report.

3. Thereafter, readjudicate the service connection claim on appeal.  If the benefit sought on appeal remains denied in any respect, the Appellant and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



